Citation Nr: 1130172	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1945 to December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a left knee disorder, therein characterized as left knee osteoarthritis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability, to include osteoarthritis, was not shown in service or for many years thereafter, and any current left knee disability is unrelated to service or a disease or injury of service origin.  


CONCLUSION OF LAW

A left knee disability, to include osteoarthritis, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107, 5260 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a left knee disorder was received in June 2009.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in June 2009 and March 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in May 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2010.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA and private treatment records have been obtained and associated with his claims file.  

The record does not indicate that the current left knee disorder may be associated with the Veteran's service as there is no credible evidence of an in-service left knee injury of record.  For this reason, a VA medical opinion on the question of direct service connection for a left knee injury is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C). McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 

Initially, the Board notes that the Veteran's service treatment records are unavailable.  The National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  A letter dated in December 2009 outlined efforts that were attempted to obtain service records and concluded that all efforts were exhausted and that further attempts would be futile.  The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's service connection claim has been undertaken with this duty in mind.

In a June 1950 clinical record from the U.S. Naval Hospital in Charleston, North Carolina, the Veteran reported he had no previous medical history of operations or injuries.  Upon examination, there were no complaints concerning the extremities beyond the spine.  

Private treatment records from W. A., M.D., dated from October 2005 to July 2009 indicate on-going complaints of left knee and leg pain. 

VA progress notes dated from December 2005 to April 2007 indicate a diagnosis of degenerative joint disease of the left knee. 

In a note from W. A., M.D., dated in May 2009, the physician asserted that the Veteran has severe left knee pain treated for with medication.  He is not an operable candidate and he walks with a cane. 

The Veteran reported in a January 2010 statement that he was hospitalized at Camp Blanding, Florida in December 1945.

In a January 2011 substantive appeal, the Veteran reported that he was treated for a knee injury while on active duty.  He reported he still has problems with the knee of which he feels is service related. 

In a December 2011 note from W. A., M.D., the physician reported that the Veteran has severe left knee osteoarthritis and that the physician had treated him for many years. 

Analysis

Based upon the available evidence of record, the Board finds it is not demonstrated that a left knee disorder was manifest during active service, nor was arthritis of the left knee demonstrated within the first post-service year.  Objective medical findings of a left knee disorder are first shown in 2005, over 60 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current left knee disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Consequently, the Board finds that entitlement to service connection for a left knee disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board acknowledges that the Veteran is competent to describe symptoms of knee pain and knee injury during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also competent to report a continuity of symptomatology since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, review of the record reflects that the Veteran's description of a continuity of problems since service is inconsistent with the medical evidence of record.  In this regard, although there are no available service treatment records, there is a Naval Hospital clinical note dated five years after separation from service which is negative for knee complaints or history of knee injury.  Based on the foregoing, the Board finds that the Veteran's report of a continuity of symptomatology is not credible.  Therefore, the Veteran's report of continuity is of no probative value.

Given the absence of credible evidence that the Veteran's had a left knee injury in service, the absence of any opinion that the Veteran's left knee disorder is related to service, and the existence of competent evidence that supports no injury in service, the Board must also find that the preponderance of the evidence is against the claim for service connection for a left knee disorder on any theory of entitlement.  

For the foregoing reasons, the claim for service connection for a left knee disability must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


